Citation Nr: 1419442	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  08-16 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a higher schedular rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling from October 30, 2006, and as 50 percent disabling from December 29, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, wherein the RO awarded service connection for PTSD from October 30, 2006.

In a November 2007 decision by a decision review officer, the Veteran's PTSD disability rating was increased to 30 percent, effective October 30, 2006.  By an October 2011 action, the Board remanded the rating matter for further development and readjudication.  Thereafter, the RO issued an April 2012 rating decision wherein the Veteran's PTSD rating was increased to 50 percent, effective from December 29, 2011.  Because less than the maximum available benefit for a scheduler rating was awarded and because the increase was not awarded for the entirety of the claims period, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993). 

Also in its October 2011 decision, the Board found that the issue of entitlement to a total rating based upon individual unemployability (TDIU) was part of the rating claim on appeal, as it had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board thus directed that on remand, the agency of original jurisdiction (AOJ) was to specifically consider whether a rating of TDIU was warranted.  In an October 2012 rating decision, the RO awarded TDIU, effective December 29, 2011.  Notably, it appears that the award of TDIU was based on the combined effects of the Veteran's several service-connected disabilities.  As will be discussed in further detail in the remand that follows the decision below, although the Veteran did not disagree with the decision awarding him TDIU, the issue of entitlement to TDIU based solely on PTSD remains a part of the current appeal.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Consequently, the decision below addresses the question of entitlement to a higher schedular rating.  The question of extra-schedular entitlement, including TDIU on account of PTSD, is addressed in the remand that follows the decision below.
FINDING OF FACT

The Veteran's PTSD has, since the award of service connection, likely been manifested by symptomatology resulting in social and occupational impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The schedular criteria for a 50 percent disability rating (but no higher) for service-connected PTSD have likely been met since October 30, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's PTSD, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2013).

The Veteran's service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).  Under that DC, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a) (2013).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).

By way of background, the Veteran filed a claim for VA disability compensation in May 2006, seeking service connection for PTSD.  In support of his claim, the Veteran submitted the report of a September 2006 private psychosocial assessment and employability evaluation conducted by E.T., Ph.D., a licensed psychologist.  During that evaluation, the Veteran reported having difficulty remaining asleep, nightmares and dreams about his military experiences once a week, intrusive and involuntary thoughts on a regular basis, and bouts of irritability.  He denied difficulty falling asleep, problems concentrating, flashbacks, anniversary dates, and physical reactions.  The Veteran reported feeling emotionally numb and void of feeling since leaving the military.  He indicated that although he was married, he had few close friends and found it difficult to relate in social situations.  He reported a sense of doom and negativity, stating that he had not thought that he would live past the age of 30.  It was noted that he had lost interest in things he previously enjoyed, particularly fishing.  The Veteran stated that he avoided thinking or talking about his traumas and that he had felt alienated and separated in the past.  It was noted that the Veteran drank alcohol in moderation and would infrequently use marijuana.  He stopped drinking heavily in 1987 and stopped heavy use of illegal drugs shortly after service.

Dr. T. noted that since the Veteran's retirement in 2002, he had been working part time doing service and maintenance for a manufactured homes company.  His work was considered to be light and semi-skilled.  From 1972 to 2002, the Veteran had worked for General Motors as a press operator in the paint department.  His work ranged from light to medium and was considered to be unskilled to semi-skilled.  Dr. T. determined that the Veteran did not possess transferable skills to sedentary work activity.  Dr. T. concluded that, based on the Veteran's education, training, past work experience, and current level of symptoms, he was not a viable rehabilitation candidate.  It was her belief that the Veteran would have difficulty sustaining employment on a full-time basis.

Dr. T. diagnosed the Veteran as having PTSD and provided a global assessment of functioning (GAF) score of 52.  She recommended group or individual therapy, as well as evaluation for psychotropic medication.  She indicated that the following symptoms caused social, personal, and occupational problems:  intrusive thoughts, insomnia, overwhelming feelings of anger/sorrow with crying spells, being withdrawn, and bouts of depression.

In April 2007, the Veteran was afforded a VA examination in connection with his claim of service connection for PTSD.  The Veteran reported PTSD symptoms brought on by the Iraq War, stating that he had been experiencing periodic flashbacks and intrusive thoughts about his experiences during the Vietnam War.  He stated that he had been jailed for a DWI (driving while intoxicated) offense in 1985, which he blamed partly on his military experience.  He indicated that he was then currently sober and did not use drugs.  The Veteran reported that he had been married for 37 years, and had two grown children who were involved and supportive of him, as well as three grandchildren.  

The Veteran reported his psychiatric symptoms to be problems sleeping, some intrusive thoughts, and occasional flashbacks.  His most difficult memory was seeing wounded soldiers and civilians in hospitals that he helped to build.  He stated that some of his memories were set off by the prolonged Iraq War, and indicated that he did not enjoy the fourth of July as he startles easily.  The Veteran reported that he enjoyed hunting and relaxing.

Mental status examination revealed the Veteran to be alert and oriented times three.  He complained of mild anxiety and denied suicidal and homicidal ideation, hallucinations, and delusions.  Episodes of violence, mania, and pressured speech were also not present.  

The VA examiner found that the Veteran exhibited no significant social or employment dysfunction.  He noted that the Veteran's capacity for improvement and remission of his PTSD symptoms was helped by the fact that he was currently sober, able to successfully retire, enjoyed a successful social adjustment to retirement, enjoyed hunting, had two grown children and three grandchildren, and was still married.  The examiner assigned a GAF score of 65.  

Based on the results of the September 2006 private and April 2007 VA examinations, the RO awarded service connection for PTSD and assigned a 10 percent disability rating.  The Veteran disagreed with the disability rating assigned, noting that Dr. T. had indicated that his PTSD symptoms produced social, personal, and occupational impairment.  Upon review of the evidence, a decision review officer assigned an initial PTSD disability rating of 30 percent.  The Veteran continued to disagree with the disability rating assigned, asserting that his PTSD symptoms prevented him from forming social relationships.  He reported mood swings and feeling depressed more often than not and stated that his judgment was impaired, in that his decision-making process was not normal.  

In May 2008, the Veteran underwent another psychosocial assessment with Dr. T.  At that time, it was reported that the Veteran drank daily and used marijuana infrequently.  He indicated difficulty falling and staying asleep.  He experienced dreams and nightmares about his Vietnam experiences twice a week and continued to have intrusive and involuntary thoughts regarding his military experiences on a regular basis.  It was noted that the sight or sound of helicopters, musty smells, and loud noises could trigger his intrusive and involuntary thoughts.  He denied flashbacks, but reported that January and February were difficult months for him as they reminded him of the TET offensive.  The Veteran indicated that although his marriage was fairly smooth, he had few close friends and found it difficult to relate in social situations.  He again reported a sense of doom and negativity and indicated that he avoided thinking or talking about his traumas and had felt alienated and separated in the past.  

Dr. T. assigned a GAF score of 45.  She reiterated that the following symptoms caused social, personal, and occupational problems:  intrusive thoughts, insomnia, overwhelming feelings of anger/sorrow with crying spells, being withdrawn, and bouts of depression.  Dr. T. also again stated that based on the Veteran's education, training, past work experience, and current level of symptoms, he was not a viable rehabilitation candidate and opined that the Veteran would have difficulty sustaining employment on a full-time basis.

On April 30, 2011, the Veteran was evaluated by W.S., M.A., and W.B., Ed.D., both licensed psychologists.  It was noted that the Veteran had been referred for evaluation and readjustment counseling.  At that time, the Veteran reported symptoms of irritability, intrusive memories, flashbacks, nightmares, nervousness, anxiety, exaggerated startle response, social isolation, and difficulties concentrating and remembering.  The clinicians observed the Veteran to appear anxious, noting that he had moved his chair into a corner of the room when sitting and was jittery.  His eye contact was poor and his verbal responses were limited to several work answers.  Much of the evaluation report contained findings similar those outlined above with regard to the Veteran's history and social relationships.  Ultimately, the clinicians indicated that the Veteran presented with PTSD symptoms, which appeared longstanding in nature, and the Veteran was assigned a GAF score of 48.  It was noted that the Veteran was not interested in individual or group counseling services at the time, nor was he interested in examining the use of medications for treatment of PTSD-related symptoms.  

It appears that the Veteran began to see a VA social worker in August 2011 for treatment related to his PTSD.  It was noted that he presented with a fragile, somewhat withdrawn mood and had a blunted affect.  Suicidal and homicidal ideation was denied.  

In a February 2012 statement, W.S. informed VA that the Veteran had resumed his involvement in individual outpatient counseling service as of December 29, 2011, and indicated that the Veteran continued to experience difficulties associated with his PTSD, to include depression, social isolation, irritability, nightmares, nervousness, anxiety, insomnia, and difficulties with memory and concentration.  W.S. stated that the Veteran did maintain a support system consisting of his wife, children, and grandchildren, and had also been prescribed medication to help with his depression.  

The Veteran underwent another VA examination in February 2012.  At that time, his PTSD symptoms included depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less, chronic sleep impairment, disturbances in mood and motivation, difficulty establishing and maintain effective work and social relationships, difficulty adapting to stressful circumstances, and an intermittent inability to perform activities of daily living.  It was noted that the Veteran was experiencing increased marital discord and that his wife had wanted to divorce him in the year prior.  Upon examination of the Veteran, the examiner opined that it was at least as likely as not that the Veteran's ability to work in an unstructured job setting was impaired due to his PTSD, but noted that he was able to successfully complete his employment.  The examiner further indicated that it was at least as likely as not that the Veteran's functioning had declined since the 2007 VA examination was conducted, based on the fact that he was back in treatment, had more social dysfunction due to his PTSD, and was not able to work in an unstructured job setting due to his PTSD.  A GAF score of 50 was assigned and the examiner indicated that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.

An opinion regarding the occupational impact of the Veteran's PTSD was also obtained.  In August 2012, a VA clinician reviewed the Veteran's claim folder and opined that is less likely than not that the Veteran is or was unemployable due to PTSD alone.  The clinician stated that although the Veteran's PTSD certainly aggravated his ability to work, it did not prevent him from working, as evidenced by his success in maintaining nearly 30 years of continuous employment.  The clinician also indicated that the Veteran's GAF score of 50 assigned in February 2012 was an accurate reflection of his functional capacities.  

As noted above, the Veteran's PTSD rating was increased to 50 percent, effective December 29, 2011.  Given the VA and private medical evidence of record, and in consideration of the benefit-of-the-doubt doctrine, the Board finds that the Veteran's PTSD has more nearly approximated the criteria required for a 50 percent rating, but not higher, for the entirety of the claim period.  In this regard, the Board points out that in evaluating the severity of the Veteran's PTSD, "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  In assessing the evidence of record, it is also important to note that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  

During the relevant time period, the Veteran's GAF scores have ranged from 45 to 65.  A GAF score of 41 - 50 is defined as: "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work)."  Id.  A GAF score of 51-60 is defined as: "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61-70 is defined as: "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.

In the instant case, the Veteran has, throughout the claim period, endorsed nightmares, intrusive thoughts, exaggerated startle response, nervousness, avoidance, problems concentrating, memory problems, sleep impairment, a depressed mood, anxiousness, numbness, a sense of doom, social isolation, difficulty forming relationships, impaired decision-making and judgment, withdrawal, panic attacks weekly or less, and an intermittent inability to perform activities of daily living.  While these symptoms are not all suggestive of the 50 percent rating criteria, the Board finds highly probative the fact that a multitude of VA and private clinicians assigned to the Veteran GAF scores that reflected their determination that the Veteran's PTSD symptoms were at least moderate in degree.  In this regard, the Board notes that regardless of the GAF score assigned, that score must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Here, although the GAF scores of 45 and 48 assigned in 2007 and 2011 are not supported by the record, in that there is no evidence to suggest that the Veteran was suffering from the serious symptoms listed as examples suggestive of a GAF score ranging between 41 and 50, the Board finds that the actual symptoms reflected in the medical evidence dated prior to December 2011 suggests that the Veteran's PTSD resulted in more than a mild impact on social and occupational functioning.  

In this regard, the Board points out that the RO assigned the December 2011 effective date for the assignment of a 50 percent rating based on the fact that that was the date that the Veteran resumed individual counseling services.  Notably, however, upon evaluation of the Veteran in September 2006, Dr. T. recommended group or individual therapy, as well as evaluation for psychotropic medication.  The Board finds no distinction between the Veteran being recommended for individual therapy and actually submitting to such therapy, at least in terms of the level of severity of the Veteran's PTSD.  Further, although the Veteran was assigned a GAF score of 65 in 2007, in reviewing the entirety of the evidence, it appears as though that score and the mild nature of symptoms noted during the 2007 VA examination are an anomaly rather than an indicator of the true severity of the Veteran's PTSD over time.  Overall, the evidence suggests that the Veteran's PTSD symptomatology has had a greater effect on his level of social and occupational functioning than that which would be considered by a 30 percent disability rating.  Accordingly, the Board finds that when reasonable doubt is resolved in favor of the Veteran, the evidence of record supports a schedular rating of 50 percent from the effective date of the Veteran's award of service connection for PTSD.

The evidence does not, however, support a rating greater than 50 percent at any point during the relevant time period.  Notably, the Veteran has exhibited few symptoms of like kind to those associated with a 70 percent disability rating.  He clearly does not have problems tantamount to suicidal ideation, obsessional rituals, near-continuous panic attacks or depression that affects his ability to function independently.  There is no evidence of spatial disorientation, or neglect of personal appearance and hygiene.  The evidence also fails to show that the Veteran has been unable to maintain effective relationships.  Although the Veteran has endorsed social isolation and indicated that it is difficult to relate in social situations, his marriage is intact, he reported having a few close friends, and has a support network with his family.  Accordingly, because the evidence fails to show deficiencies in most areas due to symptoms equivalent in severity to those listed in the rating criteria for a 70 percent rating, the Board finds that a rating is excess of 50 percent is not warranted.  See Vazques-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013) (holding that entitlement to a 70 percent rating "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation").

The Board has considered whether the Veteran's PTSD has resulted in total social and occupational impairment, such that a 100 percent schedular evaluation is warranted, but finds that it has not.  The Veteran had been married to his wife for more than 40 years and he maintains relationships with his children and grandchildren.  Thus, the evidence does not demonstrate that he is totally impaired.  Accordingly, there is no basis upon which to assign a schedular 100 percent rating.  See 38 C.F.R. § 4.130, DC 9411 (requiring "[t]otal occupational and social impairment" to establish entitlement to a 100 percent disability evaluation under the general rating formula for mental disorders) (emphasis added).

II.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues. VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, service connection for PTSD was granted in May 2007 and a disability rating and effective date was assigned.  As the current matter stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes the Veteran's VA treatment records, VA examination reports, private medical records, and lay statements from the Veteran.  To the extent that any private and/or VA treatment records have not been associated with the claims folder, it is not evident to the Board that any such records would contain information to support a higher rating, as the Veteran has consistently denied experiencing the types of severe symptoms required for a higher schedular rating.  

The Board also finds that the medical evidence of record is adequate for the Board to rely upon in this case.  The Veteran has been afforded several VA examinations in connection with his claim of service connection and appeal of the assigned disability rating.  A review of the examination reports show that the VA examiner conducted a thorough mental status examination of Veteran and considered the Veteran's subjective complaints related to his disability.  The Board is satisfied that the information contained in the VA examination reports, along with that which is contained in several private psychological assessments of record, is sufficient for the Board to evaluate the severity of the Veteran's disability in accordance with the schedular rating criteria and during the relevant period.  Accordingly, the Board has properly assisted the Veteran by affording him adequate VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


ORDER

Entitlement to a schedular rating for PTSD of 50 percent is granted from October 30, 2006, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a schedular rating higher than 50 percent for PTSD is denied.


REMAND

As noted in the introduction, the RO seemingly awarded TDIU based on the combined occupational effects of the Veteran's several service-connected disabilities.  (In addition to PTSD, the Veteran is service connected for diabetes mellitus, rated as 20 percent disabling, effective from November 30, 2004, and for peripheral neuropathy of the right and left lower extremities, associated with diabetes mellitus, each rated as 10 percent disabling from November 30, 2005, to April 10, 2012, and as 40 percent disabling thereafter.)  In this regard, the Board points out that in Bradley v. Peake, 22 Vet. App. 280, 293 (2008), the Court determined that a rating of TDIU based on a single service-connected disability would satisfy the total rating requirement set forth in 38 U.S.C.A. § 1114(s), pertaining to the payment of special monthly compensation (SMC) where a "veteran has a service-connected disability rated as total, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more."  38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2013).  Here, the Veteran's diabetes mellitus and associated peripheral neuropathies satisfy the criteria for a disability rated as at least 60 percent, as they stem from a common etiology.  See 38 C.F.R. § 4.16.  Thus, the Board finds that, in accordance with the Court's holdings in Rice and Bradley it must be determined, as part of the Veteran's PTSD rating claim, whether he is entitled to a TDIU rating based solely on his service-connected PTSD, as such a finding may entitle him to SMC.

Notably, as the Veteran's PTSD is rated as only 50 percent disabling, he does not meet the schedular criteria for TDIU based on PTSD alone.  See 38 C.F.R. § 4.16(a) (requiring that a single service-connected disability be rated at least 60 percent disabling).  Nevertheless, when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, entitlement to TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (providing that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled").  

Although the opinion obtained in August 2012 suggests that the Veteran is not unemployable based on PTSD alone, Dr. T. opined that the Veteran would have difficulty maintaining full-time employment and the February 2012 VA examiner stated that the Veteran was not able to work in an unstructured job setting due to his PTSD.  Further, it appears as though RO believed that the Veteran's PTSD contributed to his unemployability or TDIU would have been awarded based solely on the Veteran's diabetes mellitus and associated neuropathies, as a VA examiner opined that those disabilities resulted in the Veteran's unemployability.  Given this evidence, and in light of the Court's holding in Bradley, supra, the Board finds that further action by the AOJ is required.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Schedule the Veteran for an assessment of his vocational and occupational abilities as affected solely by his PTSD.  Any testing deemed necessary should be conducted.  The examiner should be asked to consider all symptoms caused by PTSD and their effect on his ability to work.  An assessment should be made as to whether the Veteran's PTSD alone causes him to be unable to obtain or maintain substantially gainful employment, and an explanation of the opinion should be provided. 

2.  The AOJ should thereafter consider whether to refer to the Director, Compensation and Pension Service, the matter of whether an extra-schedular rating or TDIU is warranted on an extraschedular basis solely on account of the Veteran's PTSD, pursuant to 38 C.F.R. § 4.16(b).  If the benefit sought is not ultimately granted, a supplemental statement of the case should be issued.  The Veteran should be given opportunity to respond before the case is returned to the Board.
      
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


